MerueloMaddux Properties, Inc. Supplemental Information March 31, MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information First Quarter 2008 Table of Contents Corporate Information PAGE Company Background 4 Quarterly Highlights 5 Investor Information 6 Supplemental Financial Information Consolidated Balance Sheets 8 Consolidated and Combined Statements of Operations 9 Capital Structure 10 Debt Summary 11 Reconciliation of Net Loss to Earnings Before Interest, Taxes and Depreciation 12 After Tax Cash Flow 13 Management Statements on Forward Looking Statements, Estimates and Non-GAAP Supplemental Measures 14-16 Portfolio Data Rental Project Portfolio Overview 18 Development Pipeline Overview 19 Rental Project Portfolio Leasing Activity 20 Acquisition Activity 21 Commercial Project Stabilization 22 Residential Project Development 23 Pictures of Recent Development 24 2 MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information First Quarter 2008 Corporate Information 3 MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information First Quarter 2008 Company Background MerueloMaddux Properties, Inc. (MMPI) is a self-managed, full-service real estate company that develops, redevelops and owns commercial and residential properties located in downtown LosAngeles and other densely populated urban areas in California that are undergoing demographic or economic changes.We are an experienced real estate company in the Los Angeles market. We employ specialists in urban site identification, land planning, design development, architecture, construction oversight, real estate brokerage, financial underwriting, real estate law and property management. Our employees have close working relationships with local and national lending institutions, local government officials and community and labor leaders and are active in the real estate financial and brokerage community in Los Angeles. We have substantial experience in assembling numerous small land parcels and expediting land development approvals and in project design, construction and management. We focus on properties that have alternate, more profitable uses achievable through major renovation, redevelopment or development. We are involved in a wide range of project types, including food industry, wholesale market, small tenant industrial and residential properties. These projects are predominantly located in a densely urban, multi-ethnic environment, involve numerous local entitlement, property assemblage and physical challenges and are opportunities frequently overlooked by mainstream institutional investors and developers. We believe we can earn higher risk-adjusted returns on the redevelopment of re-emerging urban markets than on initial development in emerging suburban markets. We are committed to responsible property investing. Real estate development activity in California historically has been centered around the periphery of established population areas, which has resulted in suburban sprawl and exacerbated economic, social and transportation problems and provoked resistance from businesses, residents and governments. “Smart Growth” and “Transit Oriented Development” are emerging categories of development that feature urban infill projects that meet the demands of urban communities. The advantages of Smart Growth projects include utilizing or upgrading existing infrastructure instead of creating new infrastructure, as well as reducing automobile reliance by locating businesses, customers and employees closer to each other and to existing public transit systems. We pursue Smart Growth projects, Transit Oriented Development and similar projects that have both economic and social benefits. Most of our projects are located in or around the downtown area of LosAngeles, and all of our projects are in Southern California. Downtown LosAngeles is commonly defined as an area of approximately 350 city blocks, or approximately 2,500 acres, ringed by the U.S. Highway 101/ Santa Ana Freeway on the north, the LosAngeles River on the east, U.S. Interstate 10/Santa Monica Freeway to the south and the State Highway 110/Pasadena Freeway to the west. With approximately 83 acres of land in downtown LosAngeles owned or controlled through executory purchase and sale agreements or options to purchase, we believe we are the largest non-government landowner in downtown LosAngeles. We organized our company as a taxable corporation and own our assets through an operating partnership. 4 MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information First Quarter 2008 We area self-managed, full-service real estate company that develops, redevelops and owns commercial and residential properties located in downtown LosAngeles and other densely populated urban areas in California that are undergoing demographic or economic changes. As of March 31, 2008, we had classified 27 ofour projects as rental properties and 28 as development projects. Most of the projects are located in or around the downtown area of LosAngeles, and all of the projects are in Southern California. This Supplemental Operating and Financial Data package supplements the information provided in our quarterly and annual reports filed with the Securities and Exchange Commission (SEC). Acquisitions and Dispositions: In the first quarter, we completed the acquisition and disposition of 9901 Alameda Street in the City of Los Angeles, a 21.3 acre former industrial facility.The property was originally put under contract in October, 2003.Prior to the closing of the sale, the seller attempted to void the purchase contract and our predecessor filed a lawsuit to enforce performance of the contract.Due to the nature of the ongoing litigation, at the time of our IPO the property was not listed among our current or future assets.In March, 2008, the appeal process was fully completed in our favor.We identified a purchaser interested in the property and the Company purchased the property and simultaneously resold to the new purchaser for a net gain of approximately $6.9 million.We also received approximately $468,000 in reimbursed legal expenses. Development Activities: We have received a permanent Certificate of Occupancy on the residential portion of our Union Lofts project, which includes 92 residential rental units along with approximately 11,000 square feet of restaurant/lounge space in a historic twelve story building in downtown Los Angeles. We expect construction on the restaurant/lounge space to be completed in the fourth quarter of 2008. Construction activity on our 214 unit luxury/mixed use/commercial-residential tower at 717 West 9th Street continues on budget.Work is commencing on the 24th level of the thirty-four floor structure. Construction work continued on our 290,620 square foot multi-tenant food processing facility at 3000 Washington Blvd. pursuant to build-to-suit arrangements.Construction crews are currently completing the construction work and tenant-specific improvements for the space that has been leased.Construction work has also continued on the 74,000 square foot Gold’s Gym and self storage property pursuant to build-to-suit arrangements. Leasing Activities: We completed or renewed a total of thirty five leases during the first quarter for a net total increase of 13,105 square feet of leased space.We additionally leased building signage space to Van Wagner Communications and replaced the lessor of two of our commercial parking lots, significantly increasing those properties' rental income.The largest new lease was to Michael Distributors, Inc., who leased 5,000 square feet in our Barstow Produce Center property.Paola, Inc. leased 4,601 square feet and Super Fine-L LLC leased 3,000 square feet of space at our 2131 Humboldt Street property. The remaining leases were for smaller sized space predominantly for produce and food distribution related tenants.The majority of tenants were on month to month leases. The leases of several tenants were not renewed in order to facilitate future development plans.The annualized cash rental growth during the quarter was $1.3 million.The annualized GAAP rental growth during the quarter was $0.2 million. Subsequent to receiving our permanent Certificate of Occupancy at our Union Lofts project, we began leasing the property and have completed sixteen leases at rental rates consistent with our expectations.In addition, we entered into a two month lease for five of the penthouse suites with a network owned interior design television show at rental rates in excess of our expectations. Financing Activities: During the first quarter the company closed seven secured, real property financing transactions with aggregate loan proceeds of $81.0 million at an average interest rate of 5.54%.Six of these transactions were refinancing transactions for existing commercial properties and one was a new loan secured by a previously unencumbered property.Subsequent to the end of the first quarter, the company refinanced one loan for a total of $19.0 million, paid off one loan and received a new loan for an equivalent amount of $5.3 million with a one year term.These two loans had an average interest rate of 7.76%.The lenders for the nine individual loans included two local Los Angeles-based commercial banks and two national banks.One of the loans was a new relationship with a regional commercial bank. Recent changes in the credit markets have caused a widening of spreads and a tightening of terms on large scale loan transactions, typically provided by large national banks.However, there is a natural limit to the loan size that regional lenders can accommodate.We anticipate that the difficulty to obtain large scale ($50 million and up) construction and permanent loans will continue to impact the development industry.We are considering the possibility of entering into joint venture agreements for several of our large residential construction projects as a way to increase the amount of equity in a project, reduce our financial exposure and improve the financing prospects of those projects. General Market Highlights: In the industrial/commercial marketplace, downtown Los Angeles remains among the strongest real estate markets in the nation, with a first quarter vacancy rate of 1.2%.As noted by Cushman & Wakefield, “Leasing was solid in the first quarter of 2008 and looks to maintain its momentum going into the next quarter.Vacancy rates are currently the lowest in the country and look to remain stable given the tight market conditions.” Our residential development program focuses on the rental market, which has continued to see good growth in rental rates, partly as a result of the difficulties in the mortgage financing market.Rental rates for one and two bedroom apartments comparable to our current and proposed residential projects have experienced rental growth rates well in excess of the inflation rate.According to USC’s Lusk Center for Real Estate, the current residential rental occupancy rate is 96%.Due to current conditions in the credit markets, it has been reported that several large, planned residential projects by competing developers have been postponed. In light of the current and changing credit market conditions and availability of capital, we are evaluating and adjusting as appropriate our previously disclosed development and redevelopment plans, timelines and costs The marketplace in downtown Los Angeles has seen a slowdown in condominium sales.A number of prospective condominium development projects have been delayed, pending a change in the credit markets. Smaller units continue to sell better than larger units, since potential buyers can more easily qualify for conforming (non-jumbo) loans. The volume of sales of larger units has decreased.The recent increase in the conforming loan limit from approximately $417,000 to approximately $729,750 may facilitate the sales of the larger units. 5 MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information First Quarter 2008 Investor Information Principal Corporate Office MerueloMaddux
